Fourth Court of Appeals
                                          San Antonio, Texas

                                             JUDGMENT
                                            No. 04-19-00745-CR

                                          Miguel G. MARTINEZ,
                                                 Appellant
                                                    v.
                                           The STATE of Texas,
                                                 Appellee

                        From the 437th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015CR4203
                               Honorable W.C. Kirkendall, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

           SIGNED August 31, 2022.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Senior Judge, sitting by assignment